Simmons, C. J.
This being a case in which no motion for a new trial is to be reviewed, and there having been a manifest disregard of the requirements of the Supreme Court practice act of 1889 as to-the manner of bringing up the evidence in such a case, because the evidence incorporated in the bill of exceptions consists almost entirely of documents from which the formal, irrelevant and superfluous parts were not eliminated, and it being clear that there was nobonctfide effort to brief the evidence as the law directs, this court will not undertake to consider or pass upon the same; and there being in the case no question which can be properly adjudicated without reference to the evidence, it will be assumed that the judgment below was correct. Ryan v. Kingsbery, 88 Ga. 361; Hart v. Respess, 89 Ga. 87; Horne v. Seisel, 92 Ga. 685; Smith v. Ray, 93 Ga. 253.

Judgment affirmed.